Citation Nr: 1147461	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-18 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hip disability to include as secondary to a right knee disability.

2.  Entitlement to service connection for a right knee disability to include as secondary to a right hip disability.

3.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), hiatal hernia, and acid reflux disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for right hip and right knee disabilities, and denied secondary service connection for a gastrointestinal disorder to include GERD, IBS, hiatal hernia, and acid reflux.  In March 2011 the Board remanded the matters of service connection for right hip and right knee disabilities, and for a gastrointestinal disorder (to include GERD, IBS, hiatal hernia, and acid reflux) for further development.

The matters of service connection for right hip and right knee disabilities are REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

It is not shown that the Veteran has, or at any time during the pendency of this claim has had, a chronic gastrointestinal disorder, to include GERD, IBS, hiatal hernia, and or acid reflux disease.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, to include GERD, IBS, hiatal hernia, and acid reflux, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

December 2007 and August 2009 letters informed the Veteran of the evidence and information necessary to substantiate his service connection claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  Both letters provided notice regarding disability ratings and effective dates of award.  

The treatment records pertinent to this matter have been secured.  Pursuant to the Board remand order, he was afforded a VA examination in April 2011.  The Board has reviewed the examination report and found the examination to be adequate as it considered the evidence of record and the reported history of the Veteran, included a thorough examination of the Veteran, and the opinion offered contains an explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that is outstanding.  His attorney requested copies of records in his claims file and an abeyance period following compliance with the request.  The Board's Freedom of Information Act (FOIA) office honored the request (mailing the attorney 662 pages of copies of records on July 29, 2011).  The 30 day post-mailing of the copies abeyance period requested has obviously lapsed.  VA's duty to assist is met.

B.	Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On medical examination at induction the Veteran's abdomen and viscera were normal on clinical evaluation; however, in his Report of Medical History at the time he indicated he had had stomach, liver or intestinal trouble.  His service treatment records (STRs) include an October 1968 clinical report, noting an impression of viral gastroenteritis (upon evaluation of the Veteran's complaints of nausea, vomiting, and stomach pain).  A May 1969 STR shows complaints of right lower quadrant abdominal pain and tenderness, nausea, vomiting, diarrhea and general malaise.  The impression was viral influenza.  On October 1969 service separation examination the abdomen and viscera were normal on clinical evaluation; in a Report of Medical History at that time, the Veteran denied frequent indigestion, stomach, liver or intestinal trouble.

The Veteran's claim seeking service connection for a gastrointestinal disorder was received in October 2007.  In a supporting statement, he related "I get diarrhea very often.  There are many foods which I enjoy that I can't eat, including any fruit.  If I eat healthy, as I have tried to do in the past, then I get diarrhea every day.  Since I've discovered this the problem has improved, but it has hurt my diet."  
On April 2011 VA examination the Veteran reported that his only stomach problem was acid reflux (for which he did not take medication).  He denied hemoptysis and/or melena.  He avoided fruit and coffee and thought that stress exacerbated the problem.  He reported having some diarrhea (attributed to medication he was taking).  He also reported occasional constipation (which he attributed to diet).  He denied abdominal cramps, passage of mucous, and bloating or feeling of abdominal distention.  He indicated that he had not had IBS diagnosed.  The examiner did not offer a diagnosis, but explained that there was no diagnosis because, although the Veteran had symptoms, there was no clinical evidence of "diagnosable" disease or pathology.  He explained that there was not current clinical objective evidence of disease or pathology associated with the Veteran's symptoms.  He opined that most likely the Veteran's symptoms were and are within the range that is normal in the general population and not an indication of disease or pathology.  The examiner commented that the Veteran did not meet "ROME" criteria a diagnosis of irritable bowel syndrome (as defined by the American Board of Gastroenterologist).  He stated that irritable bowel is a diagnosis of exclusion and there is no indication that the Veteran has ever been medically evaluated for a gastrointestinal condition.  He further explained that what the Veteran described as gastroesophageal reflux was more consistent with a pattern of dyspepsia; and that his service medical records indicated gastrointestinal conditions while on active duty that were the result of viral illness (and hence acute).

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold matter that must be addressed as to this claim (as with any claim seeking service connection) is whether the Veteran has the disability for which service connection is sought, i.e., a chronic gastrointestinal disorder.  Without proof of a present disability there is no "valid claim" of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board recognizes that the Veteran's lay statements are probative evidence as to whether he has had gastrointestinal symptoms; such symptoms are clearly capable of lay observation, and the Board has no reason to question his reports.  However, whether the symptoms reflect an underlying chronic gastrointestinal disorder is a complex medical question that requires medical training/expertise.  Because the Veteran is a layperson, he is not competent to establish by his own opinion that his current symptom (of acid reflux which requires no medication) and the diarrhea he may have experienced in the past constitute a chronic gastrointestinal disability entity.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (competency in a specific situation is a factual determination to be made by the Board).  

In summary, on review of the record the Board found no probative evidence that the Veteran has had a diagnosis, or manifestation, of a chronic gastrointestinal disorder at any time since his separation from service.  His April 2011 VA examination did not find such disorder, and he has not identified any instance postservice when such disability may have been found/diagnosed.  As the evidence does not show that he has (or at any time during the pendency of this claim has had) a chronic gastrointestinal disability, the Board must find that he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225 Vet. App. 1992.  Accordingly, service connection for such disability must be denied.  


ORDER

Service connection for a gastrointestinal disorder ,to include GERD, IBS, hiatal hernia, and acid reflux, is denied.


REMAND

In an April 2011 VA examination report, the examiner cited to VA treatment records (pertaining to the Veteran's right hip and right knee disorders) which were viewed electronically (Computerized Patient Record System (CPRS)), and copies of which are not associated with the claims file.  Inasmuch as the Board has been unable to access such records electronically (and there is no indication in the record that the RO has done so), and because they are constructively of record, and may be pertinent, they must be sought for association with the record.  

Accordingly, the case is REMANDED for the following:

1. Secure for the record copies of the complete CPRS records pertaining to the Veteran's right hip and knee disorder cited by the April 2011 VA examiner.  

2. Ask the Veteran to identify all providers (VA and private) of treatment he has received for his right hip and right knee disabilities since his discharge from service and to provide any authorizations necessary for VA to obtain records of any private treatment.  The RO should secure for the record copies of complete clinical records (those not already associated with the claims file) from the identified providers.  

3. After undertaking any other development deemed appropriate, the RO should re-adjudicate the service connection for right hip and knee disability claims in light of all additional evidence associated with the claims file.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


